{¶ 25} I concur in part and dissent in part. I would remand to the trial court with instructions to grant custody of the three children to their father. The crux of this case is the best interest of the children and whether the harm outweighs the advantages of the change in environment. In my opinion, what is in the best interest of any child is to have a relationship with both parents.
 {¶ 26} The mother in this case blatantly interfered with the children's relationship with their father by moving them across the country, making shared parenting impossible. I find it hard to believe that she had the best interest of her children in mind when she violated the terms of the custody agreement. Her self-absorbed and spiteful actions amount to "harm" that outweighs any sunshine California may have to offer these children. They need their mother and their father. If the mother chooses to relocate herself to California and leave her children behind in Ohio to be raised by their father, so be it. She is free to move wherever she likes, but she is not free to violate a shared parenting plan by taking the children away from their father without the court first considering what is in the best interest of these children.